Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We agree with defendant’s contention that Supreme Court erred in awarding child support retroactive only to July 1, 1990 rather than to May 15, 1989, the date of commencement of the action (see, Domestic Relations Law § 236 [B] [7] [a]; Thomas v Thomas, 161 AD2d 1151, 1152). The judgment of divorce is therefore modified to provide that plaintiff is awarded child support retroactive to May 15, 1989. Nevertheless, we reject defendant’s contention that Supreme Court should have granted him a credit against child support arrears for his prior voluntary payments toward the parties’ daughter’s college expenses (see generally, Krantz v Krantz, 175 AD2d 865, 866; Stempler v Stempler, 143 AD2d 410, 413, Iv dismissed 74 NY2d 715, Iv denied 75 NY2d 709; Foxx v Foxx, 114 AD2d 605).
*994We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Supreme Court, Monroe County, Wesley, J.—Divorce.) Present —Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.